UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 July 3, 2008(July 1, Date of Report (Date of earliest event reported) VINEYARD NATIONAL BANCORP (Exact name of registrant as specified in its charter) California 000-20862 33-0309110 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1260 Corona Pointe Court, Corona, California 92879 (Address of principal executive offices) (Zip Code) (951)271-4232 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. On July 1, 2008, Vineyard National Bancorp (the “Company”) and First Tennessee Bank National Association (“First Tennessee”) entered into that certain Fourth Modification Agreement and Covenant Waiver (the “Modification Agreement”) which, among other things, extended the maturity date of the Company’s loan from First Tennessee from June 30, 2008 to August 29, 2008, granted and/or extended the waiver by First Tennessee of certain financial and other covenant failures of the Company through August 29, 2008, and increased the interest rate on the outstanding balance under the loan by forty-five basis points to LIBOR plus 3.50%.The outstanding balance of the loan was $48,300,000 at June 30, 2008.The Company paid First Tennessee a lender fee equal to 0.25% of the outstanding balance of the loan, or $120,750, in connection with the Modification Agreement. The foregoing description of the Modification Agreement is qualified in its entirety by reference thereto, a copy of which is attached to this Current Report on Form 8-K as Exhibit 10.1 and incorporated herein by reference. Item9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description 10.1 Fourth Modification Agreement and Covenant Waiver dated July 1, 2008 between Vineyard National Bancorp and First Tennessee Bank National Association. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Vineyard National Bancorp (Registrant) Dated: July 3, 2008 By: /s/ Gordon Fong Name: Gordon Fong Title: Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description 10.1 Fourth Modification Agreement and Covenant Waiver dated July 1, 2008 between Vineyard National Bancorp and First Tennessee Bank National Association.
